Case 2:20-cv-08666-JFW-GJS Document 5 Filed 10/05/20 Page 1 of 1 Page ID #:57


1
2
3
4
5                                                                     JS-6
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     TROY JAMES AGEE,                         Case No. 2:20-cv-08666-JFW (GJS)
12                 Petitioner
13            v.                                 JUDGMENT
14     GEORGE JAIME,
15                 Respondent.
16
17
18
19      Pursuant to the Court’s Order: Dismissing Petition; And Denying A Certificate
20   Of Appealability,
21
22      IT IS ADJUDGED THAT the above-captioned action is dismissed with
23   prejudice.
24
25   DATE: October 5, 2020          __________________________________
                                         JOHN F. WALTER
26                                       UNITED STATES DISTRICT JUDGE
27
28
